DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on March 10, 2021.  In virtue of this communication, claims 1-14 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claim 1, in line 11, “a center” should be changed to --the center--
Claim 12, in line 13, “a center” should be changed to --the center--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2010/0000684).

    PNG
    media_image1.png
    706
    781
    media_image1.png
    Greyscale

With respect to claim 1, Choi discloses in figure 1 a plasma processing apparatus comprising a chamber (110, e.g., a plasma chamber); a first electrode (160, e.g., a susceptor or an lower electrode thereof) facing an inside of the chamber (see figure 1); a radio-frequency power supply (182, e.g., a RF power source) configured to supply a radio-frequency power (Vin) to the first electrode (see figure 1); a feeding rod (180, e.g., a feeding rod) configured to feed the radio-frequency power to a center (C) of a surface (S1) of the first electrode opposite to a surface (S2) facing the inside of the chamber (see figure 1); a conductive plate (162, e.g., a grounding plate) provided in parallel to the surface of the first electrode opposite to the surface facing the inside of the chamber (see figure 1), the plate being grounded (see paragraph 0046); and a dielectric plate (164, e.g., an insulating plate) connecting the first electrode and the conductive plate (see figure 1), and having a shape that is rotationally symmetric with respect to a center of the first electrode (figure 1 shows a rotational symmetric shape thereof).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2010/0000684) in view of Uemura et al. (US 2014/0008352).
With respect to claim 12, Choi discloses in figure 1 a plasma processing apparatus comprising a chamber (110, e.g., a plasma chamber); a first electrode (160, e.g., a susceptor or an lower electrode thereof) facing an inside of the chamber (see figure 1); a radio-frequency power supply (182, e.g., a RF power source) configured to supply a radio-frequency power (Vin) to the first electrode (see figure 1); a feeding rod (180, e.g., a feeding rod) configured to feed the radio-frequency power to a center (C) of a surface (S1) of the first electrode opposite to a surface (S2) facing the inside of the chamber (see figure 1); a conductive plate (162, e.g., a grounding plate) provided in parallel to the surface of the first electrode opposite to the surface facing the inside of the chamber (see figure 1), the plate being grounded (see paragraph 0046); and a dielectric plate (164, e.g., an insulating plate) connecting the first electrode and the conductive plate (see figure 1), and having a shape that is rotationally symmetric with respect to a center of the first electrode (figure 1 shows a rotational symmetric shape thereof).
Choi does not explicitly disclose that the apparatus further comprising a second electrode provided to face the first electrode within the chamber; and a radio frequency power supply configured to supply a radio frequency power to the second electrode.
Uemura discloses in figure 14 a plasma apparatus comprising a chamber (100), a first electrode (103) facing inside of the chamber; a second electrode (102) provided to face the first electrode within the chamber (see figure 14); and a radio frequency power supply (111) configured to supply a radio frequency power (Vin) to the second electrode (see figure 14).

    PNG
    media_image2.png
    469
    709
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Choi with a second electrode feature as taught by Uemura for the purpose of providing a high in thermal efficiency, reducing the surface roughness of the substrate, and providing a high productivity being realized thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Uemura (see paragraph 0019).
	With respect to claim 13, the combination of Choi and Uemura disclose that wherein the first electrode is grounded (GND) at a frequency of the radio frequency power supplied to the second electrode (see figure 14 of Uemura).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2010/0000684) in view of Uemura et al. (US 2014/0008352) and further in view of Willwerth et al. (US 2009/0274590).
	With respect to claim 14, the combination of Choi and Uemura disclose all claimed limitations, as expressly recited in claim 12, except for specifying that the apparatus further comprising a DC power supply configured to apply the DC voltage to the first electrode via the feeding rod.
	Willwerth discloses in figures 1-2 a plasma apparatus comprising a first electrode (210), a second electrode (126), a chamber (100), a rod (234) and a DC power supply (290), wherein the DC power supply configured to apply the DC voltage to the first electrode via the feeding rod (see figure 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of the combination of Choi and Uemura with a DC power source as taught by Willwerth for the purpose of providing a DC wafer clamping voltage source applied thereof since this configuration for the stated purpose would have been deemed obvious as evidenced by the teaching of Willwerth (see paragraph 0022).
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Dorf et al. – US 10,448,495
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        July 22, 2022